Citation Nr: 0919878	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The appellant seeks Dependency and Indemnity Compensation 
benefits based on service connection for the cause of her 
deceased spouse's death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a written statement submitted to the RO in December 2007, 
the appellant requested a personal hearing.  In a subsequent 
letter sent to the appellant in February 2008, the RO 
informed the appellant of a personal hearing scheduled in 
March 2008.  She failed to appear.


FINDING OF FACT

The appellant's deceased spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.41, 3.102, 3.203 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that her deceased spouse (hereinafter 
referred to as the decedent) had service in the Armed Forces 
of the Philippines (AFP) and as a civilian employee with the 
United States Armed Forces.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2008).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability. 38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Of record is a statement of military service signed by 
Captain "F.F.," Assistant Adjutant General.  This statement 
reveals that the decedent served in the AFP and separated 
from AFP service "for disability incurred in the line of 
duty."  While the appellant contends that this is evidence 
that the decedent served in active duty and, as such, should 
be awarded DIC benefits, service in the AFP is not qualifying 
service for the purpose of VA benefits eligibility.  38 
C.F.R. § 3.340.

Indeed, the appellant does not contend that the decedent 
served with the Philippine Commonwealth Army, United States 
Army Forces in the Far East (USAFFE), including the 
recognized guerillas, or with the new Philippine Scouts.  
Rather, she argues that the decedent served in the AFP and as 
a civilian employee of the United States Armed Forces.

It is important for the appellant to understand that the 
decedent's civilian employment at an American supply depot 
and his service in the AFP do not constitute valid military 
service for the purpose of establishing legal entitlement to 
VA death benefits.

The Board must therefore find that the appellant's late 
husband did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.340, that would confer upon the 
appellant basic eligibility for VA benefits.  For these 
reasons, the appellant is not eligible for death benefits due 
to lack of entitlement under the law.  As such, the 
appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Court has specifically addressed whether VCAA notice is 
required in a case involving status of an appellant claiming 
recognized guerrilla service or service in the Philippine 
Army during World War Two.  Palor v. Nicholson, 21 Vet. App. 
325 (2007).  The Court held that the VCAA notice included 
notice as to the evidence needed to establish veteran status 
and that failure to provide such notice is error.  Id. at 
331.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the appellant in March 2008 that fully addressed all 
three notice elements as applicable to establishing status as 
a veteran.  The RO informed the appellant of the type of 
evidence that could establish the decedent's status as a 
veteran.  She was told that this included original or 
certified copies of the decedent's separation papers and that 
the documents must have been issued by a U.S. service 
department, contain accurate information as to length, time, 
and character of service, and be genuine in the in the 
opinion of VA.  That letter also informed the appellant of 
what evidence was required to substantiate the claim and was 
notified of her and VA's respective duties for obtaining 
evidence.

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in June 
2008, after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

The March 2008 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of legal entitlement to VA benefits, the veteran 
is not prejudiced by the failure to provide her that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim at issue on this 
appeal, no ratings or effective dates will be assigned and 
any questions as to such assignments are rendered moot.  

VA has a duty to assist a claimant in the development of the 
claim. This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the appellant has not requested VA assistance 
in obtaining information on the decedent.  Further, since the 
evidence shows that the decedent is not a veteran, VA "is 
not required to provide assistance to a claimant under 
[38 U.S.C.A. § 5103A] if no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained statements of 
military service, a medical certificate from La Union 
Provincial Hospital, and Form 8.2 from the Philippine 
Veterans Office.

Significantly, neither the appellant nor her representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  A 
remand of this case to the RO would not provide a basis to 
grant this claim. 

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


